DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention II (Group II) in the reply filed on November 28th, 2022 is acknowledged.

Claims 5 – 9, 15 – 17, and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Inventions (I, III, or IV), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 28th, 2022.
The requirement is still deemed proper and is therefore made FINAL.

	The pending claims are 1 – 4, 10 – 14, and 18 – 19.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged (CON of US Application 14/831,5458 filed August 20th, 2015 (earliest filed CON case)).

	The Examiner for Search purposes used August 20th, 2015 as the priority date.

This application, which discloses and claims only subject matter disclosed in prior Application No. 16/370,788, filed March 29th, 2019, appears to claim only subject matter directed to an invention that is independent and distinct from that claimed in the prior application, and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application may constitute a divisional application. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.
This application makes reference to or appears to claim subject matter disclosed in Application No. 16/370,788, filed March 29th, 2019. If applicant desires to claim the benefit of a prior-filed application under 35 U.S.C. 119(e), 120, 121, 365(c)  or 386(c), the instant application must contain, or be amended to contain, a specific reference to the prior-filed application in compliance with  37 CFR 1.78. If the application was filed before September 16, 2012, the specific reference must be included in the first sentence(s) of the specification following the title or in an application data sheet (ADS) in compliance with pre-AIA  37 CFR 1.76; if the application was filed on or after September 16, 2012, the specific reference must be included in an ADS in compliance with 37 CFR 1.76. For benefit claims under 35 U.S.C. 120, 121, 365(c), or 386(c), the reference must include the relationship (i.e., continuation, divisional, or continuation-in-part) of the applications.
If the instant application is a utility or plant application filed under  35 U.S.C. 111(a), the specific reference must be submitted during the pendency of the application and within the later of four months from the actual filing date of the application or sixteen months from the filing date of the prior application. If the application is a national stage application under 35 U.S.C. 371, the specific reference must be submitted during the pendency of the application and within the later of four months from the date on which the national stage commenced under 35 U.S.C. 371(b) or (f), four months from the date of the initial submission under 35 U.S.C. 371 to enter the national stage, or sixteen months from the filing date of the prior application. See 37 CFR 1.78(a)(4) for benefit claims under 35 U.S.C. 119(e) and 37 CFR 1.78(d)(3) for benefit claims under 35 U.S.C. 120, 121, 365(c), or 386(c). This time period is not extendable and a failure to submit the reference required by 35 U.S.C. 119(e) and/or 120, where applicable, within this time period is considered a waiver of any benefit of such prior application(s) under 35 U.S.C. 119(e), 120, 121, 365(c), and 386(c). A benefit claim filed after the required time period may be accepted if it is accompanied by a grantable petition to accept an unintentionally delayed benefit claim under 35 U.S.C. 119(e)  (see 37 CFR 1.78(c)) or under  35 U.S.C. 120, 121, 365(c), or 386(c) (see 37 CFR 1.78(e)). The petition must be accompanied by (1) the reference required by 35 U.S.C. 120 or 119(e) and by 37 CFR 1.78 to the prior application (unless previously submitted), (2) the petition fee under 37 CFR 1.17(m), and (3) a statement that the entire delay between the date the benefit claim was due under 37 CFR 1.78 and the date the claim was filed was unintentional. The Director may require additional information where there is a question whether the delay was unintentional. The petition should be addressed to: Mail Stop Petition, Commissioner for Patents, P.O. Box 1450, Alexandria, Virginia 22313-1450.
If the reference to the prior application was previously submitted within the time period set forth in  37 CFR 1.78  but was not included in the location in the application required by the rule (e.g., if the reference was submitted in an oath or declaration or the application transmittal letter), and the information concerning the benefit claim was recognized by the Office as shown by its inclusion on the first filing receipt, the petition under  37 CFR 1.78 and the petition fee under  37 CFR 1.17(m)  are not required. Applicant is still required to submit the reference in compliance with  37 CFR 1.78  by filing an ADS in compliance with 37 CFR 1.76 with the reference (or, if the application was filed before September 16, 2012, by filing either an amendment to the first sentence(s) of the specification or an ADS in compliance with pre-AIA  37 CFR 1.76). See MPEP § 211.02.

	In view of the requirements of 37 CFR 1.78 (1.78(a)(3) in particular), the ADS lists the pending Application as a continuation (CON) of 16/370,788 and thus will be treated as a CON application for purposes of Examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 23rd, 2021 was filed before the mailing date of the First Action on the Merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.

Due to the excessively lengthy Information Disclosure Statement submitted by applicant, the examiner has given only a cursory review of the listed references.  In accordance with MPEP 609.04(a), applicant is encouraged to provide a concise explanation of why the information is being submitted and how it is understood to be relevant. Concise explanations (especially those which point out the relevant pages and lines) are helpful to the Office, particularly where documents are lengthy and complex and applicant is aware of a section that is highly relevant to patentability or where a large number of documents are submitted and applicant is aware that one or more are highly relevant to patentability.  Applicant is required to comply with this statement for any non-English language documents.  See 37 CFR § 1.56 Duty to Disclose Information Material to Patentability.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: The r-vector and point Z0 point is not shown in Figure 3B [Specification Paragraph 34].
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: "N" and "Y" [Figure SD, 6, 7 A, 7B, 8, 9, 11, 12, 14].
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: "1328" [Figure 13B].
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to because:
a) In Figure 13C, the formatting of equation 1356 is confusing with the "cost" expression if it was a cosine expression or something else.
b) In Figure 14, there is no ending in the loop from reference characters 1407 – 1412.
c) In Figure 14, decision point at reference character 1412 does not have two outputs from the decision made.
d) In Figure 14, there is no input/ entrance to the decision in reference character 1413.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Note: In the interest of brevity, the Examiner will not cite identical / similar limitations in the analysis.

Claims 1 – 4, 10 – 14, and 18 – 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 14 – 16, and 18 of U.S. Patent No. #10,248,883 B2.
Although the claims at issue are not identical, they are not patentably distinct from each other because of at least the reasons given in the table below:
Pending Application
US Patent #10,248,883
Published Claims
Claim 1) See claim 10 which is the apparatus performing the steps of the claimed method for analysis.
Claim 18) See claim 1 which is the system performing the steps of the claimed method.
Claim 2) See claim 11 which is the apparatus performing the steps of the claimed method for analysis.
Claim 14) [See below] which is the system performing method steps.
Claim 3) See claim 13 which is the apparatus performing the steps of the claimed method for analysis.
Claim 15) [See below] which is the system performing method steps.
Claim 4) See claim 14 which is the apparatus performing the steps of the claimed method for analysis.
Claim 16 [See below] which is the system performing method steps.
Claim 10) A dental-treatment monitoring system comprising a computing device readable medium having instructions which can be executed by one or more processors to cause a computing device to:

[The Patented “mass-storage devices” and “memories” are obvious variant of the pending “medium” to one of ordinary skill in the art.]











receive a two-dimensional image of a patient’s teeth taken at a particular time during a course of the dental treatment; 








compare the two-dimensional image with a three-dimensional model representing an expected configuration of the patient’s teeth at the particular time;









determine a set of virtual-camera parameters that describe an estimated position and orientation of a virtual camera that produces a generated image from the three-dimensional model;

[The Patented “determine” limitation for the setting of the virtual camera parameters to use for alignment of an image to a 3D model.]










determine an iteration variable N based on metadata associated with the two-dimensional image;

iteratively modify the set of virtual-camera parameters N times to produce an improved generated image from the three-dimensional model;

[The Examiner observes the Patented use of an optimized number of iterations rendering obvious the pending iterations variable and further the comparison to adjust camera parameters and adjustments to optimize the alignment of images renders obvious the claimed improvements to the generate image.]










generate a comparison value for the two-dimensional image; and

[See “compare” limitation above here the Patented “compare” limitation then recites the pending “generate” limitation to generate a comparison value which would be at least an obvious variant to one of ordinary skill in the art.]



determine whether a configuration of the patient’s teeth is within a threshold level of correspondence to the expected configuration of the patient’s teeth from the comparison value.
Claim 1) A dental-treatment monitoring system comprising:
one or more processors;
one or more electronic memories that store instructions and data;
one or more mass-storage devices that store encoded images and patient information;

a communications subsystem through which the dental-treatment monitoring system receives images and information from remote computer systems; and
computer instructions, encoded in one or more of the one or more electronic memories, that control the dental-treatment monitoring system to store, in one or more data-storage devices selected from among the one or more electronic memories and one or more mass-storage devices, a three-dimensional model of a patient's teeth,

receive, through the communications subsystem, one or more two-dimensional digital photographs of the patient's teeth taken at a time t during the course of a dental treatment,

project, in time, the three-dimensional model of the patient's teeth to the time t to generate and store a time-projected three-dimensional model of the patient's teeth representing an expected configuration of the patient's teeth,

compare one or more of the one or more two-dimensional digital photographs to corresponding two-dimensional digital images generated from the time-projected three-dimensional model of the patient's teeth to

generate one or more comparison values and

generate, from the received one or more two-dimensional digital photographs, a set of one or more processed images with associated metadata for analysis,

determine, for each image in the set of one or more processed images, a set of virtual-camera parameters that describe the position, and orientation for a virtual camera that produces a generated image from the time-projected three-dimensional model of the patient's teeth equivalent to the image in the set of one or more processed images,

use, for each image in the set of one or more processed images, the standard type of view and additional metadata to generate an initial set of virtual-camera parameters for the image in the set of one or more processed images, use the standard type of view and additional metadata to determine a value for an iteration variable;


carry out a number of optimization iterations equal to the value of the iteration variable; and


finally refine the virtual-camera parameters for the image in the set of one or more processed images, generate, for each image in the set of one or more processed images, a generated image corresponding to the image from the time-projected three-dimensional model of the patient's teeth and the virtual-camera parameters determined for the image in the set of one or more processed images, and











compare each image in the set of one or more processed images with the corresponding generated image to
generate the one or more comparison values for the image in the set of one or more processed images,







determine, from the one or more comparison values, whether or not a configuration of the patient's teeth is within a threshold level of correspondence to the expected configuration of the patient's teeth, and

store an indication of the determination in one of the one or more electronic memories.
Claim 11) The system of claim 10,
wherein comparing the two- dimensional image with the three-dimensional model comprises:




preparing a teeth contour from the generated image;

overlaying the teeth contour onto the generated image; and

generating a fitness metric for the generated image and overlaid teeth contour.
Claim 14) The dental-treatment monitoring system of claim 1 wherein comparing each image in the set of one or more processed images with the corresponding generated image to generate a comparison value for the image further comprises: for each image,

preparing a teeth contour from the corresponding generated image;

overlaying the teeth contour onto the image; and


generating a fitness metric for the image, corresponding image, and overlaid contour.
Claim 12) The system of claim 11,


wherein the fitness metric is based on a per-pixel cost analysis

[The claims are obvious variants as the Patented claim renders obvious an analysis per pixel using gradient vectors thus the pending claim is rendered obvious as understood by one of ordinary skill in the art.]
Claim 15) The dental-treatment monitoring system of claim 14 wherein

the fitness metric is based on a per-pixel cost 

equal to the normalized dot product of gradient vectors for the image and corresponding image computed for a pixel.
Claim 13) The system of claim 11, wherein


the fitness metric is based on a per-pixel cost equal to a normalized dot product of gradient vectors for the generated image and corresponding image computed for a pixel, when magnitudes of the gradient vectors are both greater than one.

[One of ordinary skill in the art would recognize the magnitude requirements of the pending claims as within the scope of the Patented claim 15 as vectors have magnitudes.]
Claim 15) The dental-treatment monitoring system of claim 14 wherein

the fitness metric is based on a per-pixel cost equal to the normalized dot product of gradient vectors for the image and corresponding image computed for a pixel.
Claim 14) The system of claim 11, wherein the fitness metric is the sum of per-pixel costs for pixels overlying the teeth contour divided by a length of the teeth contour.
Claim 16) The dental-treatment monitoring system of claim 15 wherein the fitness metric is the sum of the per-pixel costs for pixels overlying the contour divided by the length of the contour.
Claim 18) A computer-implemented method of assessing a dental treatment for a patient’s teeth, comprising:

[Patented claim 1 recites a system rendering obvious the steps of the claimed program / method as the system performs steps / executes software / method implemented on a computer.]

receiving a two-dimensional image of the patient’s teeth taken at a particular time during a course of the dental treatment;





comparing the two-dimensional image with a three-dimensional model representing an expected configuration of the patient’s teeth at the particular time;


determining a set of virtual-camera parameters that describe an estimated position and orientation of a virtual camera that produces a generated image from the three-dimensional model;

preparing a teeth contour from the generated image;
overlaying the teeth contour onto the generated image; and

[Patented claim 12 renders obvious the features of the pending claim in creating / generating an overlay and assessing by cost / fitness metric (obvious variants to one of ordinary skill in the art) the overlay in comparing images and then adjusting the overlay (prepared by additional processing steps thus rendering obvious the pending “preparing” limitation and repeating the steps.]













generating a fitness metric for the generated image and overlaid teeth contour; and

[One of ordinary skill in the art would readily recognize the Patented “comparison value” and the claimed fitness metric are obvious variants and additionally the “cost” in claim 12 further renders obvious the variants of the values / metrics / costs used in comparing images.]

determining whether a configuration of the patient’s teeth is within a threshold level of correspondence to the expected configuration of the patient’s teeth from the fitness metric.

[Patented claim 8 is an obvious variant of the pending claim in which the same determination is made with the same information.  Further the claim is an apparatus performing the steps of the claimed program.]
Claim 19) A dental-treatment monitoring system comprising: one or more processors; one or more electronic memories that store instructions and data; one or more mass-storage devices that store encoded images and patient information; a communications subsystem through which the dental-treatment monitoring system receives images and information from remote computer systems; and computer instructions, encoded in one or more of the one or more electronic memories, that control the dental-treatment monitoring system to store, in one or more data-storage devices selected from among the one or more electronic memories and one or more mass-storage devices, a three-dimensional model of a patient's teeth, receive, through the communications subsystem, one or more two-dimensional digital photographs of the patient's teeth taken at a time t during the course of a dental treatment, project, in time, the three-dimensional model of the patients teeth to the time t to generate and store a time-projected three-dimensional model of the patient's teeth representing an expected configuration of the patients teeth, compare one or more of the one or more two-dimensional digital photographs to corresponding two-dimensional digital images generated from the time-projected three-dimensional model of the patients teeth to generate one or more comparison values and generate, from the received one or more two-dimensional digital photographs, a set of one or more processed images with associated metadata for analysis, determine, for each image in the set of one or more processed images, a set of virtual-camera parameters that describe the position and orientation for a virtual camera that produces a generated image from the time-projected three-dimensional model of the patient's teeth equivalent to the image in the set of one or more processed images, generate, for each image in the set of one or more processed images, a generated image corresponding to the image from the time-projected three-dimensional model of the patients teeth and the virtual-camera parameters determined for the image, and compare each image in the set of one or more processed images with the corresponding generated image to generate a comparison value for the image and preparing, for each image, a teeth contour from the corresponding generated image; overlaying the teeth contour onto the image, generating a fitness metric for the image, corresponding image, and overlaid contour, wherein the fitness metric is based on a per-pixel cost equal to the normalized dot product of gradient vectors for the image and corresponding image computed for each pixel, determine, from the one or more comparison values, whether or not a configuration of the patient's teeth is within a threshold level of correspondence to the expected configuration of the patients teeth, and store an indication of the determination in one of the one or more electronic memories.
Claim 19) The method of claim 18, wherein the fitness metric is based on a per-pixel cost analysis.

[The claims are obvious variants as the Patented claim renders obvious an analysis per pixel using gradient vectors thus the pending claim is rendered obvious as understood by one of ordinary skill in the art.]
Claim 15) The dental-treatment monitoring system of claim 14 wherein

the fitness metric is based on a per-pixel cost 

equal to the normalized dot product of gradient vectors for the image and corresponding image computed for a pixel.


It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to understand the Patented claims as per-pixel analysis of images and aligning captured images to a 3D model in which the optimized number of iterations renders obvious a variable number of iterations to optimize the fit of the images to the 3D model and further the Patented claims are within the scope of the pending claims.

Claims 1 – 2, 10 – 12, and 18 – 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, and 12 of U.S. Patent No. #11,042,774 B2 (from US Application 16/370,788).
Although the claims at issue are not identical, they are not patentably distinct from each other because of at least the reasons given in the table below:
Pending Application
US Patent #11,042,774
Published Claims
Claim 1) See claim 10 which is the apparatus performing the steps of the claimed method for analysis.
Claims 1 and 8 are a system performing a program / method steps thus is an obvious variant of a method claim.
Claim 2) See claim 11 which is the apparatus performing the steps of the claimed method for analysis.
Claim 12 is a system performing a program / method steps thus is an obvious variant of a method claim.
Claim 10) A dental-treatment monitoring system comprising a computing device readable medium having instructions which can be executed by one or more processors to cause a computing device to:



receive a two-dimensional image of a patient’s teeth taken at a particular time during a course of the dental treatment; 





compare the two-dimensional image with a three-dimensional model representing an expected configuration of the patient’s teeth at the particular time;


determine a set of virtual-camera parameters that describe an estimated position and orientation of a virtual camera that produces a generated image from the three-dimensional model;

determine an iteration variable N based on metadata associated with the two-dimensional image;

iteratively modify the set of virtual-camera parameters N times to produce an improved generated image from the three-dimensional model;

[The Examiner observes the Patented “optimizing” and use of “pixel associated cost” are using the refine and generate the pending “improved image” and thus the steps in the Patented claim render obvious the pending claim to one of ordinary skill in the art.]










generate a comparison value for the two-dimensional image; and





determine whether a configuration of the patient’s teeth is within a threshold level of correspondence to the expected configuration of the patient’s teeth from the comparison value.

[Patented claim 8 is an obvious variant of the pending claim in which the same determination is made with the same information.]
Claim 1) A dental-treatment monitoring system comprising a computing device with a non-transitory computer-readable data-storage having instructions which can be executed by one or more processors to cause the computing device to:


receive two-dimensional image data of a patient's teeth taken at a particular time during a course of dental treatment,

the two-dimensional image data including associated metadata; and

using the one or more processors:
compare the two-dimensional image data with a three-dimensional model representing an expected configuration of the patient's teeth at the particular time;


determine a set of virtual-camera parameters that describe an estimated position and orientation of a virtual camera that produces a generated image from the three-dimensional model;

determine an iteration variable N based on the metadata associated with the two-dimensional image data;

iteratively modify the set of virtual-camera parameters N times to modify the generated image,

wherein iterative modification includes: a first adjustment of a current set of virtual-camera parameters for the generated image; a second adjustment of the current set of virtual-camera parameters for the generated image, wherein the second adjustment includes: for each of two jaws of the patient, masking out the other of the two jaws and associated teeth from the generated image, and optimizing the set of virtual-camera parameters for the generated image with respect to a pixel-associated cost for the generated image and a next corresponding generated image; a first refinement of the current set of virtual-camera parameters for the generated image; and a second refinement of the current set of virtual-camera parameters for the generated image; and

generate a comparison value for the two-dimensional image compared to the three-dimensional model.

Claim 8) The system of claim 1, wherein the instructions further cause the computing device to

determine, from the comparison value, whether a configuration of the patient's teeth is within a threshold level of correspondence to the expected configuration of the patient's teeth.
Claim 11) The system of claim 10, wherein comparing the two- dimensional image with the three-dimensional model comprises:

preparing a teeth contour from the generated image;
overlaying the teeth contour onto the generated image; and

[Patented claim 12 renders obvious the features of the pending claim in creating / generating an overlay and assessing by cost / fitness metric (obvious variants to one of ordinary skill in the art) the overlay in comparing images and then adjusting the overlay (prepared by additional processing steps thus rendering obvious the pending “preparing” limitation and repeating the steps.]

generating a fitness metric for the generated image and overlaid teeth contour.

[One of ordinary skill in the art would readily recognize the Patented the “cost” in claim 12 renders obvious the variants of the values / metrics / costs used in comparing images.]

Claim 12) The system of claim 1, wherein iteratively modifying the set of virtual-camera parameters further comprises:

thresholding the generated image to generate a first teeth mask;

thresholding a next corresponding image generated from the three-dimensional model of the patient's teeth using the current set of virtual-camera parameters for the generated image to generate a next second corresponding teeth mask, generating a distance transform of the first teeth mask, searching over scalings, rotations, and translations of the next second corresponding teeth mask to identify a next minimum-cost overlay of the next second corresponding teeth mask over the distance transform of the first teeth mask, and adjusting the set of virtual-camera parameters for the generated image corresponding to the next minimum-cost overlay; and selecting, as an adjusted set of virtual-camera parameters for the generated image, the set of virtual-camera parameters associated with lowest-cost overlay of any of the generated next second corresponding teeth mask over the distance transform of the first teeth mask.
Claim 12) The system of claim 11, wherein the fitness metric is based on a per-pixel cost analysis

[The Patented “pixel cost” is an obvious variant to one of ordinary skill in the art of the pending per pixel as the dependent claims list various pixel based methods (e.g. Patented claims 2, 3, 6 – 10).]
Claim 1) [Relevant portion at least]
optimizing the set of virtual-camera parameters for the generated image with respect to a pixel-associated cost for the generated image and a next corresponding generated image;
Claim 18) A computer-implemented method of assessing a dental treatment for a patient’s teeth, comprising:

[Patented claim 1 recites a system rendering obvious the steps of the claimed program / method as the system performs steps / executes software / method implemented on a computer.]

receiving a two-dimensional image of the patient’s teeth taken at a particular time during a course of the dental treatment;





comparing the two-dimensional image with a three-dimensional model representing an expected configuration of the patient’s teeth at the particular time;


determining a set of virtual-camera parameters that describe an estimated position and orientation of a virtual camera that produces a generated image from the three-dimensional model;

preparing a teeth contour from the generated image;
overlaying the teeth contour onto the generated image; and

[Patented claim 12 renders obvious the features of the pending claim in creating / generating an overlay and assessing by cost / fitness metric (obvious variants to one of ordinary skill in the art) the overlay in comparing images and then adjusting the overlay (prepared by additional processing steps thus rendering obvious the pending “preparing” limitation and repeating the steps.]













generating a fitness metric for the generated image and overlaid teeth contour; and

[One of ordinary skill in the art would readily recognize the Patented “comparison value” and the claimed fitness metric are obvious variants and additionally the “cost” in claim 12 further renders obvious the variants of the values / metrics / costs used in comparing images.]

determining whether a configuration of the patient’s teeth is within a threshold level of correspondence to the expected configuration of the patient’s teeth from the fitness metric.

[Patented claim 8 is an obvious variant of the pending claim in which the same determination is made with the same information.  Further the claim is an apparatus performing the steps of the claimed program.]
Claim 1) A dental-treatment monitoring system comprising a computing device with a non-transitory computer-readable data-storage having instructions which can be executed by one or more processors to cause the computing device to:



receive two-dimensional image data of a patient's teeth taken at a particular time during a course of dental treatment,

the two-dimensional image data including associated metadata; and

using the one or more processors:
compare the two-dimensional image data with a three-dimensional model representing an expected configuration of the patient's teeth at the particular time;


determine a set of virtual-camera parameters that describe an estimated position and orientation of a virtual camera that produces a generated image from the three-dimensional model;

determine an iteration variable N based on the metadata associated with the two-dimensional image data;

iteratively modify the set of virtual-camera parameters N times to modify the generated image,

wherein iterative modification includes: a first adjustment of a current set of virtual-camera parameters for the generated image; a second adjustment of the current set of virtual-camera parameters for the generated image, wherein the second adjustment includes: for each of two jaws of the patient, masking out the other of the two jaws and associated teeth from the generated image, and optimizing the set of virtual-camera parameters for the generated image with respect to a pixel-associated cost for the generated image and a next corresponding generated image; a first refinement of the current set of virtual-camera parameters for the generated image; and a second refinement of the current set of virtual-camera parameters for the generated image; and

generate a comparison value for the two-dimensional image compared to the three-dimensional model.




Claim 8) The system of claim 1, wherein the instructions further cause the computing device to

determine, from the comparison value, whether a configuration of the patient's teeth is within a threshold level of correspondence to the expected configuration of the patient's teeth.

Claim 12) The system of claim 1, wherein iteratively modifying the set of virtual-camera parameters further comprises:

thresholding the generated image to generate a first teeth mask;

thresholding a next corresponding image generated from the three-dimensional model of the patient's teeth using the current set of virtual-camera parameters for the generated image to generate a next second corresponding teeth mask, generating a distance transform of the first teeth mask, searching over scalings, rotations, and translations of the next second corresponding teeth mask to identify a next minimum-cost overlay of the next second corresponding teeth mask over the distance transform of the first teeth mask, and adjusting the set of virtual-camera parameters for the generated image corresponding to the next minimum-cost overlay; and selecting, as an adjusted set of virtual-camera parameters for the generated image, the set of virtual-camera parameters associated with lowest-cost overlay of any of the generated next second corresponding teeth mask over the distance transform of the first teeth mask.
Claim 19) The method of claim 18, wherein the fitness metric is based on a per-pixel cost analysis.

[The Patented “pixel cost” is an obvious variant to one of ordinary skill in the art of the pending per pixel as the dependent claims list various pixel based methods (e.g. Patented claims 2, 3, 6 – 10).]
Claim 1) [Relevant portion at least]
optimizing the set of virtual-camera parameters for the generated image with respect to a pixel-associated cost for the generated image and a next corresponding generated image;


It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to recognize the Patented claims as rendering obvious the pending claims even though more details and thus is within the scope of the pending claims where the various pixel associated costs Patented are per pixel basis or requires the analysis of groups of pixel summed or collected individually into groups.

Claim Objections
Claims 3 – 4 and 13 – 14 is objected to because of the following informalities:
Regarding claim 13, the claim recites a normalized dot product, but requires magnitudes greater than one which raises Enablement / Written Description issues as the normalization step would force the magnitudes to be one (unity) as the vector is divided by its magnitude.
Regarding claim 3, see claim 13 which is the apparatus performing the steps of the claimed method and thus is similarly Objected.
Regarding claim 4, the claim depends on claim 3 but does not cure the deficiencies of claim 3 and thus is similarly Objected.

Regarding claim 14, the claim depends on claim 11 instead of claim 13 in which the corresponding method claim in claim 4 depends on claim 3.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 4, 10 – 14, and 18 – 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "improved generated image" in claims 1 and 10 is a relative term which renders the claim indefinite.  The term "improved" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Regarding claims 2 – 4 and 11 – 14, the claims depend on claims 1 and 10 respectively but do not cure the deficiencies of claims 1 and 10 and thus are similarly Rejected.

Regarding claim 1, the claimed “generating a comparison value …” limitation (second to last limitation of the claim) only lists one item the value is with respect to, but does not reflect a comparison between two items or has antecedent basis and thus has vague and Indefinite metes and bounds.
Regarding claim 10, the claimed “generating a comparison value …” limitation (second to last limitation of the claim) only lists one item the value is with respect to, but does not reflect a comparison between two items or has antecedent basis and thus has vague and Indefinite metes and bounds.
Regarding claims 2 – 4 and 11 – 14, the claims depend on claims 1 and 10 respectively but do not cure the deficiencies of claims 1 and 10 and thus are similarly Rejected.

Regarding claim 1, the last “determining …” limitation with the threshold test has vague and Indefinite metes and bounds as there is no result from the determination claimed or action to take (e.g. more iterations, more correction, realignment).
Regarding claim 10, the last “determining …” limitation with the threshold test has vague and Indefinite metes and bounds as there is no result from the determination claimed or action to take (e.g. more iterations, more correction, realignment).
Regarding claim 18, the last “determining …” limitation with the threshold test has vague and Indefinite metes and bounds as there is no result from the determination claimed or action to take (e.g. more iterations, more correction, realignment).
Regarding claims 2 – 4, 11 – 14, and 19 the claims depend on claims 1, 10, and 18 respectively but do not cure the deficiencies of claims 1, 10, and 18 and thus are similarly Rejected.

Regarding claim 12, the claim does not end in a period and thus has vague and Indefinite metes and bounds.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 10 – 14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter.
Regarding claim 10, the claimed "computing device readable medium" in which the "processor" and "computing device" is not positively recited (only recited as a condition/ in an intended use step).  While Specification Paragraph 58 (originally filed) attempts to disclaim for a "computer-readable data-storage device", the definition does not encompass the claimed "medium".  Thus, the claimed "medium" may encompass signals, carrier waves, or transitory media (further evidenced in Paragraph 66 with the use of virtual machines and Paragraph 58 does not preclude transitory media at all) all of which are not patent eligible subject matter and are not in the four statutory categories.
Regarding claims 11 – 14, the dependent claims do not cure the deficiencies of independent claim 10 from which they depends and thus are similarly Rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Salah, et al. (US Patent #10,485,638 B2 referred to as “Salah” throughout), and further in view of Fisker (WO2015/063032 A1 referred to as “Fisker” throughout), and Xiao, et al. (US PG PUB 2010/0214289 A1 referred to as “Xiao” throughout).
Regarding claim 1, see claim 10 which is the apparatus performing the steps of the claimed method.

Regarding claim 10, Salah teaches a dental imaging application with algorithms to align a 3D model to 2D images captured for registration / alignment purposes.  Fisker teaches displaying and general alignment of 2D images and 3D models stored to supplement Salah’s teachings.  Xiao teaches iterative techniques to perform alignment of 2D images and 3D models / images to determine viewpoints / alignments to render obvious repeating steps of Salah and Fisker.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify the alignment / registration algorithms of Salah with the display techniques of Fisker and storage of information as well as use a maximum number of iterations in alignment / registration / pose determination algorithms as taught by Xiao.  The combination teaches
a computing device readable medium having instructions which can be executed by one or more processors [Salah Column 16 lines 10 – 26 (embodiments / structures including the use of a computer), Column 19 lines 22 – 48 and Column 20 lines 26 – 57 (computer used to implement the imaging and analysis of images), Column 43 lines 1 – 21 (computers used to process images); Xiao Figure 26 (processors and memory see at least reference characters 2600, 2602, 2604, and 2606) as well as Paragraphs 255 – 262 (computer embodiments with processors and memory to execute instructions / programs providing additional structure to Salah’s computer)] to cause a computing device to:
receive a two-dimensional image of the patient’s teeth taken at a particular time during a course of the dental treatment [Salah Figure 9 (see at least the first step) as well as Column 1 lines 12 – 22 (imaging during a treatment), Column 6 lines 23 – 47 (2D images captured during imaging), Column 8 lines 42 – 65 (2D imaging during a visit / treatment), and Column 36 line 54 – Column 37 line 43 (acquiring 2D images); Fisker Page 3 lines 4 and 12 – 17 (storing 2D images between visits)];
compare the two-dimensional image with a three-dimensional model representing an expected configuration of the patient’s teeth at the particular time [Salah Figures 1, 7, and 9 – 10 (see “compare” step in Figures 1 and 9) as well as Column 6 lines 23 – 47, Column 7 lines 8 – 25; Column 9 line 13 – Column 10 line 19 (various comparison techniques and matching as a comparison between two images for aligning images with the model); Column 14 lines 4 – 14 (comparison based on correlation); Column 32 lines 30 – 43; and Column 33 lines 1 – 19 (nexus with earlier and later listed techniques for stores / known and acquired image); Fisker Figure 1 as well as Page 5 lines 9 – 15, Page 9 lines 13 – Page 10 line 2 (overlay images for comparing algorithms), and Page 11 lines 12 – 24 (thresholds in determining alignment of design guides)];
determine a set of virtual-camera parameters that describe an estimated position and orientation of a virtual camera that produces a generated image from the three-dimensional model [Salah Figures 1 and 9 – 10 (see at least “virtual acquisition” and “virtual movement” in the flow charts and the determination / modification of such parameters and “discriminating piece of information”) as well as Column 11 lines 58 – 62; Column 23 lines 5 – 19 (testing / determine virtual acquisition / camera registration / parameters); Column 24 line 49 – Column 25 line 39 (virtual acquisition parameter determination / registration); Column 26 lines 18 – 67 (searching for parameters); Column 36 lines 3 – 30 (restriction of virtual acquired image renders obvious to one of ordinary skill in the art virtual camera parameters claimed); Fisker Page 8 line 20 – Page 9 line 12 (aligning images using perspective information and aligned to camera position); Xiao Figures 12 and 23 – 24 (see at least reference characters 1235 and 2325) as well as Paragraphs 16 – 19 (pose parameters computed in which pose is an obvious variants of a virtual camera to one of ordinary skill in the art), 137 – 138; 221 – 224 (pose estimate / determination for 3D model fitting), 228 – 238 (initialization and correction to pose parameter estimates); Further the Examiner observes one of ordinary skill in the art would recognize a virtual camera as a mathematical convention in which computations of orientations or pose or positions / angles of either a real camera or the viewpoint / perspective of the image meets the limitations of the claim];
determine an iteration variable N based on metadata associated with the two-dimensional image data [Salah Figures 1 and 9 – 10 as well as Column 3 lines 44 – 67, Column 13 lines 20 – 59 (values associated with 2D image data for alignment (e.g. the number of points serves as the iteration variable) – to include those taught by Xiao which are used to achieve the alignment desired as a combination of known elements to one of ordinary skill in the art); Column 38 lines 9 – 46 (iterative approach to optimization); Fisker Page 11 lines 5 – 24 (updating points / alignment to within thresholds / snap values); Xiao Figures 5, 12, and 23 – 24 (iterative algorithms to optimize / determine pose parameters – see at least reference character 2445) as well as Paragraphs 69 – 79 (iterative approaches with a number of control points known / used for iteration control), 113 (maximum number of iterations that is known renders the claim obvious to one of ordinary skill in the art), 123 – 134 (iterative algorithms such as gradient descent), 169 – 179 (control points used for iterations), and 241 – 244 (maximum number of iterations used)];
iteratively modifying the set of virtual-camera parameters N times to produce an improved generated image from the three-dimensional model [Salah Figures 1, 7 – 10, and 12 (subfigures included) as well as Column 27 lines 9 – 43 (pose / virtual parameters optimized / iterative optimized and determined), Column 28 line 54 – Column 29 line 63 (cycling / iteratively to optimize the alignment / virtual parameters), Column 29 line 57 – Column 30 line 31 line 16 and Column 31 line 39 – Column 32 line 39 (optimization & iterative approach with comparison values); Fisker Page 11 lines 5 – 24 (updating points / alignment to within thresholds / snap values); Xiao Figures 5, 12 – 13, 21 and 23 – 25 (iterative algorithms to optimize / determine pose parameters – see at least reference character 2445) as well as Paragraphs 69 – 79 (iterative approaches with a number of control points known / used for iteration control), 123 – 134 (iterative algorithms such as gradient descent), 154 – 163 (optimization criteria / optimizing weights for pose / parameter search), 169 – 179 (control points used for iterations), 203 – 211 (optimization criteria for parameters determination), 222 – 224, and 241 – 244 (maximum number of iterations used)];
generate a comparison value for the two-dimensional image [Salah Figures 1, 7 – 10, and 12 (subfigures included) as well as Column 28 line 54 – Column 29 line 63 (cycling / iteratively to optimize the alignment / virtual parameters with a score / fitness value obtained), Column 29 line 57 – Column 30 line 31 (score comparison and report / generation) and Column 31 line 39 – Column 32 line 39 (optimization & iterative approach with comparison values); Fisker Figure 1 as well as Page 9 line 12 – Page 10 line 7 and Page 11 lines 5 – 24 (displaying images for evaluation and updating until a threshold condition is met (comparison value generated)); Xiao Figures 5, 12 – 13, 21 and 23 – 25 (iterative algorithms to optimize / determine pose parameters – see at least reference character 2445) as well as Paragraphs 69 – 79 (comparison / thresholds for comparison / improvement in alignments), 123 – 134 (iterative algorithms such as gradient descent with scores / comparisons / thresholds per iteration), 154 – 163 (optimization criteria / optimizing weights for pose / parameter search), 169 – 179 (control points used for iterations), 203 – 211 (optimization criteria for parameters determination including scores / stopping criteria), 222 – 224, and 241 – 244 (maximum number of iterations used or threshold scores)]; and
determine whether a configuration of the patient’s teeth is within a threshold level of correspondence to the expected configuration of the patient’s teeth from the one or more comparison values [Salah Figures 1, 7 – 10 and 12 (subfigures included) as well as Column 9 lines 1 – 24 and Column 38 lines 7 – 47 (use of a quality threshold to compare images to a 3D model), Column 39 lines 8 – 22, Column 40 lines 1 – 9, and Column 41 lines 38 – 64  (description of selection / requirements of the quality threshold where Column 41 provides an exemplary value of the quality threshold) or alternatively regarding comparisons / correspondence see Column 22 lines 1 – 30 (thresholding applied to compare images), Column 28 line 54 – Column 29 line 63 (cycling / iteratively to optimize the alignment / virtual parameters with a score / fitness value obtained to achieve a threshold / desired matching accuracy), Column 29 line 57 – Column 30 line 31 (score comparison and report / generation) and Column 31 line 39 – Column 32 line 39 (optimization & iterative approach with comparison values rendering obvious the use of threshold test comparison values); Xiao Figures 5, 12 – 13, 21 and 23 – 25 (iterative algorithms to optimize / determine pose parameters – see at least reference character 2445) as well as Paragraphs 69 – 79 (comparison / thresholds for comparison / improvement in alignments), 123 – 134 (iterative algorithms such as gradient descent with scores / comparisons / thresholds per iteration), 154 – 163 (optimization criteria / optimizing weights for pose / parameter search), 169 – 179 (control points used for iterations), 203 – 211 (optimization criteria for parameters determination including scores / stopping criteria), 222 – 224, and 241 – 244 (maximum number of iterations used or threshold scores)].
The motivation to combine Fisker with Salah is to combine features in the same / related field of invention of digitally imaging a patient’s mouth / jaw / teeth [Fisker Page 1 lines 1 – 6] in order to provide a better guide for matching 2D images to 3D models of patients [Fisker Page 1 line 23 – Page 2 line 8 where the Examiner observes at least KSR Rationales (C) or (F) are also applicable].
The motivation to combine Xiao with Fisker and Salah is to combine features in the same / related field of invention of model based imaging (e.g. for mouths / facial features) [Xiao Paragraphs 1 – 2, 58, and 62] in order to improve flexibility in computations / modeling and to improve processing time for time sensitive applications (e.g. video conferencing) [Xiao Paragraphs 60 – 62 where the Examiner observes at least KSR Rationale (F) is also applicable].
This is the motivation to combine Salah, Fisker, and Xiao which will be used throughout the Rejection.

Claim(s) 2, 11 – 12, and 18 – 19 are rejected under 35 U.S.C. 103 as being unpatentable over Salah, Fisker, Xiao as applied to claims 1, 10, and 18 above, and further in view of Urakabe (US PG PUB 2013/0286174 A1 referred to as "Urakabe" throughout).
Regarding claim 2, see claim 11 which is the apparatus performing the steps of the claimed method.
Regarding claim 19, see claim 12 which is the apparatus performing the step of the claimed method.

Regarding claim 11, Salah teaches a dental imaging application with algorithms to align a 3D model to 2D images captured for registration / alignment purposes.  Fisker teaches displaying and general alignment of 2D images and 3D models stored to supplement Salah’s teachings.  Xiao teaches iterative techniques to perform alignment of 2D images and 3D models / images to determine viewpoints / alignments to render obvious repeating steps of Salah and Fisker.  Urakabe teaches considerations of image processing with contours of teeth to combine with Salah and Xiao.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify the alignment / registration algorithms of Salah with the display techniques of Fisker and storage of information as well as use a maximum number of iterations in alignment / registration / pose determination algorithms as taught by Xiao where the algorithms of Xiao may be modified or more directly applied to teeth contours as taught by Urakabe.  The combination teaches
wherein comparing the two- dimensional image with the three-dimensional model [See claim 10 “compare the two-dimensional image …” limitation for citations] comprises:
preparing a teeth contour from the generated image [Salah Figures 6 – 7 and 10 (subfigures included) as well as Column 16 line 49 – 62 (imaging / detecting outlines / contours of teeth), Column 21 lines 56 – 67 (outlines / contour preparation for an image rendered obvious in view of Column 22 lines 25 – 67 (e.g. see “FindContours”) to further combine / modify by the image processing and metrics generated by Xiao)) and Column 25 line 55 – Column 26 line 27 (comparison of the outlines / contours); Fisker Page 11 lines 5 – 20 (window following contour of teeth); Urakabe Figure 6 (subfigures included), 21, 29 (see at least reference characters 2901, 2903, and 2905) as well as Paragraphs 103 – 104 (contour extraction), 138 – 143, 161, 169 (contour extraction for comparison / matching models), 244 (contours pixel based value), 355 – 358 (matching contours between images), 374, 393, and 496 – 498 (using contours to align / match images)];
overlaying the teeth contour onto the generated image [Salah Column 18 line 51 – Column 19 line 32 and Column 25 lines 31 – 49 (super imposing images to models / reference images – to combine / modify with Urakabe); Fisker Page 11 lines 5 – 20 (window following contour of teeth); Urakabe Figures 6, 12 (subfigures included), 15 (subfigures included), 21 – 23 (subfigures included) as well as Paragraphs 269 – 271 (supposing model to an image), 355 – 358 (matching contours between images), 386 – 393 (superpose / superimposing the contour as an obvious variant of the claimed “overlay” to one of ordinary skill in the art), and 496 – 498 (using contours to align / match images)]; and
generating a fitness metric for the generated image and overlaid teeth contour [See claim 10 last two limitations for citations of a “comparison value” which is an obvious variant of the fitness metric claimed; Salah Figures 1, 7 – 10 and 12 (subfigures included) as well as Column 9 lines 1 – 24 and Column 38 lines 7 – 47 (use of a quality threshold to compare images to a 3D model rendering obvious the use of a metric), Column 39 lines 8 – 22, Column 40 lines 1 – 9, and Column 41 lines 38 – 64  (description of requirements of the quality threshold) or alternatively regarding comparisons / correspondence see Column 22 lines 1 – 30 (thresholding applied to compare images), Column 28 line 54 – Column 29 line 63 (optimize the alignment / virtual parameters with a score / fitness value obtained to achieve desired matching accuracy), Column 29 line 57 – Column 30 line 31 (score comparison and generation); Fisker's teachings of a cut-out can be considered a contour in view of Salah’s and Urakabe’s teachings; Urakabe Figures 9 (subfigures included), 21 – 23 (e.g. see at least Figure 21A reference character B8015) as well as Paragraphs 240 – 248 (matching algorithms with scoring), 344 – 348 and 355 – 358 (matching as the fitness metric which includes contour information extracted in determining the matching score) where Urakabe’s matching is scored using techniques disclosed in at least in combination with Xiao Figures 5, 12 – 13, 21 and 23 – 25 (iterative algorithms to optimize / determine pose parameters – see at least reference character 2445) as well as Paragraphs 69 – 79 (comparison for alignments rendering obvious the use of fitness metrics), 123 – 134 (iterative algorithms with scores / metrics per iteration and includes using gradient magnitude information), 154 – 163 (optimization criteria / optimizing weights for pose / parameter search rendering obvious the use of fitness metrics), 203 – 211 (optimization criteria for parameters determination including scores / stopping criteria rendering obvious the use of the claimed “fitness metric”), 222 – 224 (fitting to a 3D model with scoring / fitness metrics)].
See claim 18 for the motivation to combine Sala, Fisker, Xiao, and Urakabe as the claim contains features of the pending claims.

Regarding claim 12, Salah teaches a dental imaging application with algorithms to align a 3D model to 2D images captured for registration / alignment purposes.  Fisker teaches displaying and general alignment of 2D images and 3D models stored to supplement Salah’s teachings.  Xiao teaches iterative techniques to perform alignment of 2D images and 3D models / images to determine viewpoints / alignments to render obvious repeating steps of Salah and Fisker.  Urakabe teaches considerations of image processing with contours of teeth to combine with Salah and Xiao.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify the alignment / registration algorithms of Salah with the display techniques of Fisker and storage of information as well as use a maximum number of iterations in alignment / registration / pose determination algorithms as taught by Xiao where the algorithms of Xiao may be modified or more directly applied to teeth contours as taught by Urakabe.  The combination teaches
wherein the fitness metric is based on a per-pixel cost analysis [Urakabe Figures 9 (subfigures included), 15 (subfigures included), 21 – 23 (e.g. see at least Figure 21A reference character B8015) as well as Paragraphs 238 – 248 (matching algorithms with scoring where SSD and SAD render obvious per pixel analysis methods), 262 – 269 (pixel positions used for similarity analysis), 344 – 348 and 355 – 358 (matching as the fitness metric on a pixel basis (Paragraphs 344 – 348 using a plurality of pixel values) which includes contour information extracted in determining the matching score) where Urakabe’s matching is scored using techniques disclosed in at least in combination with Xiao Figures 5, 12 – 14, 21 and 23 – 25 (iterative algorithms to optimize / determine pose parameters – see at least reference character 2445) as well as Paragraphs 69 – 79 (comparison for alignments rendering obvious the use of fitness metrics), 123 – 134 (iterative algorithms with scores / metrics per iteration and includes using gradient magnitude information), 150 – 163 (optimization criteria / optimizing weights for pose / parameter search rendering obvious the use of pixel values and sets of pixels to generate a fitness metrics where Paragraph 150 renders obvious “every pixel” as an obvious variant of per-pixel claimed), 203 – 211 (optimization criteria for parameters determination including scores / stopping criteria rendering obvious the use of the claimed “fitness metric”), 222 – 227 (fitting to a 3D model with scoring / fitness metrics at a pixel level)].
See claim 11 for the motivation to combine Sala, Fisker, Xiao, and Urakabe.

Regarding claim 18, Salah teaches a dental imaging application with algorithms to align a 3D model to 2D images captured for registration / alignment purposes.  Fisker teaches displaying and general alignment of 2D images and 3D models stored to supplement Salah’s teachings.  Xiao teaches iterative techniques to perform alignment of 2D images and 3D models / images to determine viewpoints / alignments to render obvious repeating steps of Salah and Fisker.  Urakabe teaches considerations of image processing with contours of teeth to combine with Salah and Xiao.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify the alignment / registration algorithms of Salah with the display techniques of Fisker and storage of information as well as use a maximum number of iterations in alignment / registration / pose determination algorithms as taught by Xiao where the algorithms of Xiao may be modified or more directly applied to teeth contours as taught by Urakabe.  The combination teaches
receiving a two-dimensional image of the patient’s teeth taken at a particular time during a course of the dental treatment [See claim 10 “receive a two-dimensional image …” (first limitation) for citations];
comparing the two-dimensional image with a three-dimensional model representing an expected configuration of the patient’s teeth at the particular time [See claim 10 “compare the two-dimensional image …” (second limitation) for citations];
determining a set of virtual-camera parameters that describe an estimated position and orientation of a virtual camera that produces a generated image from the three-dimensional model [See claim 10 “determine a set of virtual-camera parameters…” (third limitation) for citations];
preparing a teeth contour from the generated image [See claim 11 “preparing …” limitation (first limitation) for citations];
overlaying the teeth contour onto the generated image [See claim 11 “overlaying …” limitation (second limitation) for citations]; and
generating a fitness metric for the generated image and overlaid teeth contour [See claim 11 “generating …” limitation (second limitation) for citations]; and
determining whether a configuration of the patient’s teeth is within a threshold level of correspondence to the expected configuration of the patient’s teeth from the fitness metric [See claim 10 last limitation (“determine whether a configuration …”) for citations and the previous limitation (“generating a fitness metric …”) for citations where the fitness metric is the comparison value].
See claim 10 for similar motivation as the apparatus performing the steps of the claimed method.
The motivation to combine Urakabe with Xiao, Fisker, and Salah is to combine features in the same / related field of invention of image processing techniques with dental applications [Urakabe Paragraphs 1 – 5] in order to improve image capturing for display and diagnosis purposes [Urakabe Paragraphs 65 – 68 where the Examiner also observes KSR Rationales (D) or (F) are also applicable].
This is the motivation to combine Salah, Fisker, Xiao, and Urakabe which will be used throughout the Rejection.

Claim(s) 14 is rejected under 35 U.S.C. 103 as being unpatentable over Salah, Fisker, Xiao, and Urakabe as applied to claims 2 and 11 above, and further in view of Masashi (JP2009-217799 A referred to as “Masashi” throughout).
Regarding claim 14, Salah teaches a dental imaging application with algorithms to align a 3D model to 2D images captured for registration / alignment purposes.  Fisker teaches displaying and general alignment of 2D images and 3D models stored to supplement Salah’s teachings.  Xiao teaches iterative techniques to perform alignment of 2D images and 3D models / images to determine viewpoints / alignments to render obvious repeating steps of Salah and Fisker.  Urakabe teaches considerations of image processing with contours of teeth to combine with Salah and Xiao.  Masashi teaches a fitness metric / evaluation technique related to contours in images and using summations of pixel errors over the contour of an image to modify Xiao and Urakabe’s teachings.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify the alignment / registration algorithms of Salah with the display techniques of Fisker and storage of information as well as use a maximum number of iterations in alignment / registration / pose determination algorithms as taught by Xiao where the algorithms of Xiao may be modified or more directly applied to teeth contours as taught by Urakabe and using Masashi’s contour considerations into fitness metric evaluations comparing images to models.  The combination teaches
wherein the fitness metric is the sum of per-pixel costs for pixels overlying the teeth contour divided by a length of the teeth contour [See claim 11 last limitations for citations and additionally Urakabe Paragraphs 169 – 174 (contours of teeth imaged for model fitting) and 344 – 355 (analyzing contours of teeth and computing metrics); Masashi Abstract / Solution Figures 9, 16, and 21 – 22 as well as Paragraphs 43 – 46 and 58 – 63 (contour / line integral taken to compute / sum the metric over the contour and then divide by the length as a normalizing process such as Xiao Paragraphs 194 – 196 or alternatively the line integral over normal vectors renders obvious the division as the normal vector sums to one and the claimed division is a normalizing step as readily known to one of ordinary skill in the art)].
See claim 11 for the motivation to combine Salah, Fisker, Xiao, and Urakabe as the claim contains features of the pending claims.
The motivation to combine Masashi with Urakabe, Xiao, Fisker, and Salah is to combine features in same / related field of invention of image processing with facial / mouth / teeth feature considerations [Masashi Paragraphs 7 – 9 and 62] in order to improve accuracy of fitting contours / describing contours in images [Masashi Paragraphs 7 – 10 where the Examiner observes at least KSR Rationales (D) or (F) are also applicable].

Allowable Subject Matter
Claims 3, 4 and 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, 35 USC 101, Double Patenting, and Objections set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  Claim 13 (the apparatus) is taken as the representative claim where the claim recites novel fitness function computation using vectors in a non-obvious way (see the magnitude criteria with the dot product computation) in comparing images on a pixel level basis.  Claim 13 recites similar identified allowable subject matter as original claim 17 in US Application 14/831,548.
Regarding claim 3, see claim 13 which is the apparatus performing the steps of the claimed method and thus similar reasoning applies.
Regarding claim 4, the claim depends on claim 3 and thus similarly reasoning applies.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Cinader, Jr. (US Patent #10,307,221 B2 referred to as “Cinader” throughout) teaches fitting and registering / fitting images to a model in Figures 2 and 3 but lacks the usage of gradient vectors.  Malfliet, et al. (US PG PUB 2010/0145898 A1 referred to as “Malfliet” throughout) teaches in Figures 2 and Paragraphs 39 – 45 alignment techniques and registration of teeth pictures and comparing curvatures or the jaw and teeth in registering / aligning images.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tyler W Sullivan whose telephone number is (571)270-5684. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571)-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TYLER W. SULLIVAN/             Primary Examiner, Art Unit 2487